DETAILED ACTION
	Claims 1-3 and 7-25 are pending and under consideration on the merits.  Of these, claims 7-9, 13, 15, 17, and 22-25 are withdrawn as directed to a nonelected invention.  Therefore, claims 1-3, 10-12, 14, 16, and 18-21 are under consideration on the merits.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/11/21 has been entered.
 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/11/21 was filed prior to the mailing date of a first Action on the merits after the filing of an RCE.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, it was considered by the Examiner.
Status of the Application
	There is a new Examiner assigned to this application.

Status of the Claims
	Although the previous Office Action stated that claim 13 was under consideration on the merits, claim 13 is in fact drawn to a non-elected species, since Applicant elected glycerol as the plasticizer, which is not a plasticizer having a molecular weight of above about 5000 Daltons but below about 5,000,000 Daltons as required by this claim.  Therefore, the present Action identifies claim 13 as withdrawn.  
37 CFR 1.121
The following is a quotation of 37 CFR 1.121(c):
(Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered). 

The amendment submitted 8/11/21 is not in compliance with 37 CFR 1.121, since claims 7-9, 13, 15, 17, and 22-25 are withdrawn from consideration but are not so identified.  Applicants must correct the claim identifiers in their next Response.   
Status of the Rejections
The 112(b) rejections are withdrawn in view of the amendments, but new rejections are applied as detailed below.  
The 103 rejection is withdrawn in view of the amendment, but a new rejection is applied over references already of record.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 10-12, 14, 16, and 18-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites that the viscosity of the HPMC of the “primary film-forming polymer” and the viscosity of the HPMC of the “secondary film-forming polymer” are different, but the claim earlier recites “at least one primary film-forming polymer” and the “at least one secondary film-forming polymer.”  In other words, there may be more than one primary and more than one secondary polymer, and it is unclear if the recitation that the viscosities are different applies to all of the primary polymers that may be present vs. all of the secondary polymers may be present.  Additionally, the second to last line of claim 1 recites “each of the film-forming polymers,” but it is unclear if this refers to each of primary polymers AND each of the secondary polymers, or to only the primary film forming polymers, or to only the secondary film forming polymers.  Clarification is required.  Since the dependent claims do not clarify the point of confusion, they are also rejected.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	Claims 1-3, 10-14, 16, and 18-21 are rejected under 35 U.S.C. 103 as unpatentable over Jain et al. (W02012/053006; of record) in view of Huwaij et al. (Mucoadhesive dosage form of Lidocaine Hydrochloride Mucoadhesive and Physiochemical Characterization 2008; of record) as evidenced by Dow (Comparison of Methocel Grades for Pharmaceutical Applications-Methocel HMPMC E3, E5 and E15 viscosity)(of record).
As to claims 1-3, 10-14, 16, and 18-21, Jain teaches fast dissolving oral films for active agents (Abstract), wherein the active may be an anesthetic, and wherein there is nd paragraph).  Examples 9-11 teach specific embodiments wherein two HPMC polymers of differing viscosities are used in combination, i.e., HPMC E3 and HPMC E15 (the viscosity of HPMC E3 being 2-3 cps as evidenced by Dow, which overlaps the 3-15 cps range recited by claim 1) and of HPMC E15 being 12-18 as evidenced by Dow, which also overlaps the 3-15 cps range recited by claim 1).  Jain further teaches the use of a plasticizer in the amount of 1-50 wt% to make a flexible film, and teaches the more plasticizer is used, the less tensile strength the film has, and the and as the amount of plasticizer decreases, the more brittle the film is (page 10, 2nd full paragraph).  The plasticizer may be, for example, glycerol (the elected species of plasticizer)(claims 14 and 16)(which has a viscosity of 954 cps and a molecular weight of 92.09 g/mol, which is within the ranges of claim 12, or propylene glycol, which has a viscosity of 42 (page 10, 2nd full paragraph).   Regarding claim 10 Jain discloses embodiments wherein the ratio of the polymers is within the 1:1 to about 20:1 ratio of claim 1 as well as the 1:1 to 7:1 range of claim 10 (see, e.g., Examples 9-11).   
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
As to claims 11, 14, and 16 Jain teaches that the use of plasticizer in the amount of 1-50% as discussed above, and further teaches that the water soluble polymers may be used in the amount of 10-90% (page 4, lines 21-25).  The foregoing ranges encompass the recited ratio of 4:1, 2:2 of claim 14, and 3:1 of claim 16. For example, the use of water soluble polymers in the amount of 40% and the plasticizer in the amount of 10% would be within the ranges taught by Jain and would result in a ratio of polymers:plasticizer of 4:1. Additionally, discovering optimum or working ranges involves only routine skill in the art in cases where the general conditions of a claim are disclosed in the prior art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 21, the films are made without an organic solvent (see the working examples).  
As to claims 1-3, 10-14, 16, and 18-21, Jain does not further expressly disclose that the anesthetic active is lidocaine or a pharmaceutically acceptable salt thereof as recited by claim 1 such as lidocaine hydrochloride (claim 2), and in the amount of claim 3.  Nor does Jain expressly recite the ratios of first film forming polymer to second film forming polymer to plasticizer as recited by claims 14 and 16.  Nor does Jain expressly recite the disintegration time of claim 18, the dissolution rate of claim 19, or the permeation time of claim 20.
Huwaji discloses buccal films comprising lidocaine or lidocaine hydrochloride 
As to claims 1-3, 10-14, 16, and 18-21, it would have been prima facie obvious to one of ordinary skill in the art at the effective filing date of the present invention to modify the Jain orally disintegrating film by selecting lidocaine hydrochloride as the anesthetic and in amounts within the range of claim 3, since Jain broadly teaches that the drug may be any that can be orally administered and expressly teaches that the drug may be an anesthetic, and Huwaji discloses lidocaine hydrochloride as a type of anesthetic that is suitable for inclusion as the active in an oral film for oral delivery of the lidocaine hydrochloride, such that the skilled artisan reasonably would have expected that it could be delivered successfully using the Jain film, and because the amount of active ingredient is a result effective variable that will affect the therapeutic efficacy of the composition. Discovering optimum or working ranges involves only routine skill in the art in cases where the general conditions of a claim are disclosed in the prior art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claims 12, 14, and 16, it further would have been prima facie obvious to vary the amount of plasticizer to arrive at the ratios recited by these claims, since Jain expressly teaches that said amount is a result effective variable that will affect the brittleness/flexibility of the film, and further to select the relative amounts of the two HPMC polymers having different viscosities in order to achieve the desired viscosity of the overall film.  Discovering optimum or working ranges involves only routine skill in the art in cases where the general conditions of a claim are disclosed in the prior art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Response to Applicant’s Arguments
Applicant’s arguments will be addressed to the extent they may be relevant to the new grounds of rejection.  Applicant’s arguments regarding Ivory are moot since the Ivory reference is no longer applied against the claims.
Applicant argues that Jain’s oral film is for delivery of actives to be swallowed or distributed generally through the oral cavity rather than for local transmucosal absorption in a localized area in the oral cavity as in the present invention, which can be seen from Jain’s focus on ondansetron and tadalafil as the actives.  Applicant asserts that Jain does not disclose lidocaine at all which, as a local anesthetic, would not likely provide desired therapeutic effects when administered orally to be swallowed.
In response, Jain’s disclosure is not limited to its preferred embodiments.  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998) (The court held that the prior art anticipated the claims even though it taught away from the claimed invention. "The fact that a modem with a single carrier data signal is shown to be less than optimal does not vitiate the fact that it is disclosed.").
 	Here, the broader disclosure of Jain expressly teaches that there is no limitation to the drug that may be incorporated so long as it can be orally administered as discussed in the rejection, and because the Jain rapidly disintegrating oral film comprises the same HPMC polymers having the same viscosities that are recited by the claims, it will have the same ability to deliver lidocaine locally that Applicant ascribes to the claimed invention.  There is no evidence or convincing reasoning of record that the incorporation of lidocaine hydrochloride into the Jain film would result in a composition that could only deliver lidocaine through swallowing as opposed to local transmucosal absorption.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAREN GOTFREDSON whose telephone number is (571)270-3468. The examiner can normally be reached M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GAREN GOTFREDSON/Examiner, Art Unit 1619                                                                                                                                                                                                        


/Patricia Duffy/Primary Examiner, Art Unit 1645